                   Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 1 of 10



 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3
     Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff/Attorney
 6                               UNITED STATES DISTRICT COURT
 7                             NORTHERN DISTRICT OF CALIFORNIA
 8                                    SAN FRANCISCO DIVISION
 9
                                               )
10   MARK L. JAVITCH, an individual            ) Case Number: 3:19-cv-03041
                                               )
11
                                               )
                     Plaintiff,                ) COMPLAINT
12
                                               )
              vs.
13                                             )
     MAJOR LEAGUE CAPITAL, LLC, a              ) JURY TRIAL DEMANDED
14
     Florida limited liability company, JOSHUA )
15   STARR, an individual, MERCHANT            )
     DIRECT LLC, an unknown business entity, )
16   DAN FIORE, an individual,                 )
     SHORE FUNDING SOLUTIONS INC., a           )
17                                             )
     New York corporation, BRANDTECH
     SOLUTION LLC, a California limited        )
18                                             )
     liability company, ROYAL ADMIN.
19   SERVICES, LLC., a Massachusetts limited )
     liability company, NATIONAL               )
20   CONGRESS OF EMPLOYERS, INC., a            )
     Delaware corporation, FT OPERATING        )
21                                             )
     COMPANY, LLC d/b/a TALUS
     PAYMENTS, CHUBB GROUP                     )
22
     HOLDINGS, INC., a Delaware corporation, )
23                                             )
                     Defendants.               )
24                                             )

25
              1.       Plaintiff Mark L. Javitch (“Plaintiff”) brings this Complaint and Demand for
26
     Jury Trial against Defendant MAJOR LEAGUE CAPITAL, LLC, Defendant JOSHUA
27
     STARR, Defendant MERCHANT DIRECT, LLC, Defendant DAN FIORE, Defendant
28
     COMPLAINT                                                CASE NO.: 3:19-cv-03041

     Page 1
                   Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 2 of 10



 1   SHORE FUNDING SOLUTIONS, INC., Defendant BRANDTECH SOLUTIONS LLC,

 2   Defendant ROYAL ADMINISTRATION SERVICES, LLC, Defendant NATIONAL

 3   CONGRESS OF EMPLOYERS., INC., Defendant FPT OPERATING COMPANY, LLC d/b/a

 4   TALUS PAYMENTS, and Defendant CHUBB GROUP HOLDINGS, INC. (Defendant

 5   “Chubb”) (together “Defendants”) to stop placing calls to Plaintiff’s cellular telephone and to

 6   obtain redress as authorized by statute.

 7

 8                                      NATURE OF THE ACTION

 9

10            2.       Defendants offer services to businesses and consumers. As a part of marketing

11   their products and services, Defendants and their agents placed calls to Plaintiff’s cell phone

12   that used an autodialing system or a prerecorded voice advertisement.

13            3.       Unfortunately, Defendants did not obtain consent from Plaintiff prior to calling

14   his cell phone, and Defendants are therefore liable under the Telephone Consumer Protection

15   Act, 47 U.S.C. § 227 (the “TCPA”).

16            4.       Congress enacted the TCPA in 1991 to restrict the use of sophisticated

17   telemarketing equipment that could target millions of consumers en masse. Congress found

18   that these calls were not only a nuisance and an invasion of privacy to consumers specifically

19   but were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

20   (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

21            5.       The TCPA targets unauthorized calls exactly like the ones alleged in this case,

22   based on Defendants’ use of technological equipment to send calls to Plaintiff’s cell phone

23   without his consent.

24            6.       By placing the calls at issue, Defendants have violated the privacy of Plaintiff

25   and caused him to suffer damages that are recognized by statute.

26            7.       Plaintiff therefore seeks an injunction requiring Defendants to stop calling his

27   cell phone, as well as an award of actual and statutory damages, civil penalties, costs and

28   reasonable attorneys’ fees.
     COMPLAINT                                                  CASE NO.: 3:19-cv-03041

     Page 2
                    Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 3 of 10



 1

 2                                                    PARTIES

 3

 4             8.       Plaintiff Mark L. Javitch is a natural person and is a citizen of the Northern

 5   District of California.

 6             9.       Defendant MAJOR LEAGUE CAPITAL, LLC (Defendant “Major League”) is

 7   a limited liability company organizing and existing under the laws of the State of Florida with

 8   its principal place of business at 3609 NE 207th St, Aventura, Florida 33180.

 9             10.      Defendant JOSHUA STARR (Defendant “Starr”) is an individual that upon

10   information and belief, is a citizen of Miami-Dade County, Florida.           Defendant Starr is

11   manager of Defendant Major League and is responsible for the allegations of Defendant Major

12   League herein.

13             11.      Defendant SHORE FUNDING SOLUTIONS, INC. (Defendant “Shore”) is a

14   corporation organizing and existing under the laws of the State of New York with its principal

15   place of business at 2 Huntington Quadrangle, Suite 1N15, Melville, NY 11747

16             12.      Defendant MERCHANT DIRECT LLC (Defendant “Merchant Direct”) is an

17   unknown business entity d/b/a merchantdirectsolutions.com with its principal place of business

18   in Atlantic City, New Jersey.

19             13.      Defendant DAN FIORE (Defendant “Fiore”) is a resident of Atlantic City, New

20   Jersey. Defendant Fiore is owner, manager, and in direct control of Defendant Merchant

21   Direct.

22             14.      Defendant BRANDTECH SOLUTION LLC (Defendant “Brandtech”) is a

23   limited liability company organizing and existing under the laws of the State of California with

24   its principal place of business at 12900 Garden Grove Blvd, Bldg B Suite 170, Garden Grove,

25   California, 92843.

26             15.      Defendant ROYAL ADMINISTRATION SERVICES, LLC (Defendant

27   “Royal”) is a limited liability company organizing and existing under the laws of the State of

28   Massachusetts with its principal place of business at 51 Mill St., Bldg F, Hanover MA 02339.
     COMPLAINT                                                  CASE NO.: 3:19-cv-03041

     Page 3
                 Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 4 of 10



 1              16.   Defendant NATIONAL CONGRESS OF EMPLOYERS, INC. (“Defendant

 2   NCE”) is a corporation organizing and existing under the laws of the State of Delaware with its

 3   principal place of business at 1101 Pennsylvania Avenue, Sixth Floor, Washington, D.C.

 4   20004.

 5              17.   Defendant FPT OPERATING COMPANY, LLC d/b/a TALUS PAYMENTS

 6   (Defendant “Talus”) is a limited liability company organizing and existing under the laws of

 7   the State of Delaware with its principal place of business at 12700 Park Central Drive Ste

 8   1100, Dallas, Texas, 75251.

 9              18.   Defendant CHUBB GROUP HOLDINGS, INC. (“Defendant Chubb”) is a

10   corporation organized and existing under the laws of the State of Delaware with its principal

11   place of business at 1133 Avenue of the Americas, New York, NY 10036.

12

13                                        JURISDICTION AND VENUE

14

15              19.   This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as this

16   action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal

17   statute.

18              20.   This Court has supplemental jurisdiction over all Plaintiff’s California and

19   common law claims under 28 U.S.C. § 1367(a) because they are so related to the TCPA claims

20   in this action that arise under the Court’s original jurisdiction that they form part of the same

21   case or controversy under Article III.

22              21.   This Court has personal jurisdiction over Defendants because they conduct

23   business in this District and in the State of California and because the events giving rise to this

24   lawsuit occurred in this District.

25              22.   Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

26   Defendants regularly conducts business in the State of California and in this District, and

27   because the wrongful conduct giving rise to this case occurred in this District.

28
     COMPLAINT                                                  CASE NO.: 3:19-cv-03041

     Page 4
               Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 5 of 10



 1              DEFENDANTS CALL & TEXT PLAINTIFF WITHOUT CONSENT

 2            23.    On January 25, 2019, at 1:25 p.m., Plaintiff received a call on his cell phone.

 3            24.    When Plaintiff answered the call, he heard a prerecorded voice advertising

 4   Defendant Royal’s services for auto warranties and/or auto insurance.

 5            25.    Plaintiff pressed one and was then connected with a live agent from Defendant

 6   Royal.

 7            26.    On January 28, 2019, Plaintiff, Plaintiff received a call at 1:03 p.m. from 224-

 8   333-1176 on his cell phone.

 9            27.    When Plaintiff answered the call, he heard a prerecorded voice advertising

10   Defendant Shore’s services for business loans.

11            28.    Plaintiff pressed one and was then connected with a live agent from Defendant

12   Shore.

13            29.    On January 31, 2019, Plaintiff received a call on his cell phone.

14            30.    When Plaintiff answered the call, he heard a prerecorded voice advertising

15   health plans.

16            31.    Plaintiff pressed one and was connected with a live agent from Defendant NCE

17   and Defendant Chubb.

18            32.    On February 14, 2019, Plaintiff received an auto-dialed call from Defendant

19   Talus Payments.

20            33.    When Plaintiff answered, there was a long delay before anyone came on the

21   line. After about 10 seconds, an agent from Defendant Talus Payments came on the line.

22            34.    On February 20, 2019, Plaintiff received a call at 9:10 a.m. from Defendant

23   Merchant Direct on his cell phone.

24            35.    When Plaintiff answered the call, he heard a prerecorded voice message

25   advertising Defendant Merchant Direct’s services for business loans.

26            36.    Plaintiff pressed one and was then connected with a live agent from Defendant

27   Merchant Direct and/or Defendant Fiore.

28
     COMPLAINT                                                  CASE NO.: 3:19-cv-03041

     Page 5
               Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 6 of 10



 1            37.    On March 6, 2019, Plaintiff, Plaintiff received a call at 11:12 a.m. on his cell

 2   phone.

 3            38.    When Plaintiff answered the call, he heard a prerecorded voice message

 4   advertising Defendant Brandtech’s services for business listings.

 5            39.    Plaintiff pressed one and was then connected with a live agent from Defendant

 6   Brandtech.

 7            40.    On April 10, 2019, Plaintiff received a call from Defendant Major League,

 8   Defendant Starr, and/or their agents.

 9            41.    When Plaintiff answered the call, he heard a prerecorded voice message

10   advertising Defendant Major League’s services for business loans.

11            42.    Plaintiff pressed one and was then connected with a live agent from Defendant

12   Major League.

13            43.    On April 11, 2019, Plaintiff received another auto-dialed call from Defendant

14   Talus Payments.

15            44.    When Plaintiff answered, he heard a 10 second delay until an agent from

16   Defendant Talus Payments came on the line.

17            45.    Plaintiff never consented to receive calls from Defendants.

18

19                                        FIRST CAUSE OF ACTION
                               Willful and/or Knowing Violation of 47 U.S.C. § 227
20                                 Telephone Consumer Protection Act of 1991
                                              (Against all Defendants)
21

22
              46.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.
23
              47.    Defendants and/or their agents placed calls to Plaintiff’s cellular telephone.
24
              48.    Plaintiff never consented to receive calls from Defendants. Plaintiff has no
25
     relationship with Defendants.
26

27

28
     COMPLAINT                                                    CASE NO.: 3:19-cv-03041

     Page 6
               Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 7 of 10



 1            49.    Defendants’ calls were made for the purpose of marketing and advertising

 2   Defendants’ products and services. These calls constituted commercial advertising and

 3   telemarketing as contemplated by the TCPA.

 4            50.    Defendants (other than Defendant Talus Payments) played a prerecorded voice

 5   message to Plaintiff’s cell phone as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).

 6            51.    Defendant Talus Payments called Plaintiff using an automatic telephone dialing

 7   system (“ATDS”) which is also proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).

 8            52.    As a result of its unlawful conduct, Defendants invaded Plaintiff’s personal

 9   privacy, causing him to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling Plaintiff

10   to recover $500 in civil penalties for each violation and an injunction requiring Defendants to

11   stop their illegal calling.

12            53.    Not only did Defendants make these violating calls, Defendants and/or their

13   agents did so “knowingly” and/or “willfully” under 47 U.S.C. § 227(b)(3)(C).

14            54.    If the court finds that Defendants willfully or knowingly violated this

15   subsection, the court may exercise its discretion to increase the amount of the award from $500

16   to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

17

18                                       SECOND CAUSE OF ACTION
                                      Violation of California Do Not Call Law
19                                        Cal. Bus. & Prof. Code §17592
                                              (Against all Defendants)
20

21            55.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

22            56.    Cal. Bus & Prof. Code §17592(c)(1) prohibits telemarketers from calling

23   California cell phones on the federal “Do Not Call” list and attempting to sell services.

24            57.    Plaintiff registered his cell phone number on the Federal Do Not Call List in

25   February 2012.

26            58.    Plaintiff has lived in California since 2013.

27            59.    Therefore, Defendants have violated §17592(c)(1) by calling Plaintiff’s cell

28   phone for commercial advertising purposes.

     COMPLAINT                                                    CASE NO.: 3:19-cv-03041

     Page 7
                 Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 8 of 10



 1              60.   Plaintiff has and continues to incur damages that are actual and recognized by

 2   statute.

 3              61.   Plaintiff has a private right of action under §17204.

 4
                                          THIRD CAUSE OF ACTION
 5                             Unfair Violation of California Unfair Competition Law
                                          Cal. Bus. & Prof. Code §17200.
 6
                                              (Against all Defendants)
 7

 8              62.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

 9              63.   The unfair prong of California’s Unfair Competition Law prohibits unfair

10   business practices that either offend an established public policy or that are immoral, unethical,

11   oppressive, unscrupulous or substantially injurious to consumers.

12              64.   The utility of Defendants’ unwanted calls is very low (as the calls are outlawed)

13   and is vastly outweighed by the serious gravity of harm in the incursion on Plaintiff’s privacy.

14              65.   Plaintiff answered the phone based on Defendants’ unfair business practices and

15   incurred statutorily recognized harm.

16              66.   Plaintiff is entitled to restitution or injunctive relief under this section.

17
                                    FOURTH CAUSE OF ACTION
18                        Unlawful Violation of California Unfair Competition Law
                                     Cal. Bus. & Prof. Code §17200.
19                                        (Against all Defendants)
20
                67.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
21
                68.   The unlawful prong of California Business and Professions Code §17200
22
     prohibits any unlawful business practice.
23
                69.   Each of Defendants’ violations of 47 U.S.C. §227(b)(1)(A)(iii), Cal. Civ. Code
24
     §1770(a)(22)(A), Cal. Civ. Code §17592(c)(1) as described herein all constitute separate and
25
     cumulative violations of §17200.
26
                70.   Plaintiff is authorized to pursue a private right of action against Defendant
27
     under §17204.
28
     COMPLAINT                                                      CASE NO.: 3:19-cv-03041

     Page 8
               Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 9 of 10



 1                                    FIFTH CAUSE OF ACTION
                              Violation of Cal. Civ. Code §1770(a)(22)(A)
 2                             California Consumers Legal Remedies Act
                        (Against all Defendants except Defendant Talus Payments)
 3

 4            71.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

 5            72.    Cal. Civ. Code §1750, et seq., California’s Consumer Legal Remedies Act,

 6   prohibits a specific list of 27 unfair business practices.

 7            73.    Cal. Civ. Code §1770(a)(22)(A) prohibits “[d]isseminating an unsolicited

 8   prerecorded message by telephone without an unrecorded, natural voice first informing the

 9   person answering the telephone of the name of the caller or the organization being represented,

10   the address or the telephone number of the caller, and without first obtaining the consent of that

11   person to listen to the prerecorded message.”

12            74.    By playing a prerecorded voice message to Plaintiff’s cell phone without first

13   asking for his consent with a natural voice, Defendants have repeatedly violated Cal. Civ. Code

14   §1770(a)(22)(A).

15            75.    Consumers who suffer damage due to an unlawful business practice may bring

16   an action to enjoin a corporation’s unlawful business practices throughout the state on behalf of

17   the general public.

18            76.    Plaintiff is entitled to injunctive relief and attorney’s fees (if incurred).

19

20                                        PRAYER FOR RELIEF

21

22            WHEREFORE, Plaintiff Mark Javitch prays for the following relief:

23                   a) An injunction requiring Defendants to cease all calls to Plaintiff;

24                   b) An order declaring that Defendants’ actions, as set out above, violate the

25                         TCPA;

26                   c) An order declaring that Defendants’ actions, as set out above, knowingly and

27                         willfully violate the TCPA;

28
     COMPLAINT                                                     CASE NO.: 3:19-cv-03041

     Page 9
               Case 4:19-cv-03041-HSG Document 1 Filed 06/02/19 Page 10 of 10



 1                   d) An order declaring that Defendants’ actions, as set out above, violate

 2                       California’s Do Not Call Law §17592(c)(1);

 3                   e) An order declaring that Defendants’ actions, as set out above, violate the

 4                       unfair prong of California’s Unfair Competition Law §17200;

 5                   f) An order declaring that Defendants’ actions, as set out above, violate the

 6                       unlawful prong of California’s Unfair Competition Law §17200;

 7                   g) An order declaring that Defendants’ actions, as set out above, violate the

 8                       California’s Consumers Legal Remedies Act §1770(a)(22)(A);

 9                   h) An award of actual and/or statutory damages and civil penalties;

10                   i) An award of reasonable attorneys’ fees and costs; and

11                   j) Such other and further relief that the Court deems reasonable and just.

12

13                                             JURY DEMAND

14   Plaintiff requests a trial by jury of all claims that can be so tried.

15

16   Dated: June 3, 2019

17                                                    Respectfully submitted,

18

19                                                    MARK L. JAVITCH

20

21                                                    By: /s/ Mark L. Javitch        .

22                                                    Mark L. Javitch (SBN 323729)
                                                      Javitch Law Office
23                                                    480 S. Ellsworth Ave
                                                      San Mateo CA 94401
24
                                                      Tel: 650-781-8000
25                                                    Fax: 650-648-0705
                                                      mark@javitchlawoffice.com
26                                                    Plaintiff/Attorney
27

28
     COMPLAINT                                                     CASE NO.: 3:19-cv-03041

     Page 10
